Case 5:18-cV-01260-F Document 1-2 Filed 12/28/18 Page 1 of 7

\

EXHIBIT 2

Case 5:18-cV-01260-F Document 1-2 Filed 12/28/18 Page 2 of 7

PILED IN DISTRICT COURT
OKLAHOMA COUNTY

 

UCT 17 2018
IN THE ])ISTRICT COURT O`F GKLAHOMA CO ?
sTATE oF oKLAHoM;A §§Rll€%§§§i§
51
l. DANNA FOREl\/LAN, on behalf of )
herself and others similarly situated, )
) a
Plaintlff, g CJ"ZU`FS m 5 @QZ
v_ , ) Case No. CJ-2018-
) _
l. 4 CORNERS CONS'IRUCTION, LLC, ) ATTORNEY LIBN CLAIMED
) §URY TRJ',.AL DEMANDED
Defendant. )
PETITION

COMES NOW the Plaintii`f and pleads her claims as folloWS:
saR_"LLE_S

1. The Plaintiff is Danna Forenian, an adult residing in Oklahoma County, Cklahema.

2. The Defendant is 4 Corners Construction, LLC, a domestic company doing business
in Ol<lahoma County, Oklahoma.‘
CLAIMS & VENUE
3. Plaintlff’ s claims are for failure to pay Wages in violation ofPlaixnifi’s employment

contract the Oklahorna Protection ofLaboi' Act (OPLA) and the PairLabor Sta'ndards
Act (FLSA). Plaintiff also asserts claims for Wi:ongful termination in retaliation for
her complaints of unpaid nvages, in violation of’the FLSA and Ok‘lahoma’s clearly
established public policy as set out in 40 Okla. St. § 165.1, et seq. and Reynolds v.
Avance Alarms, Inc., 232 P.Bd 907 (2009).

4. Many ofthe actions giving rise to Plai'ntiff’s claims arose in Oklaholna County such

that Venue is proper in Oklal'loma County.

lO.

ll.

12.

13.

14.

15.

Case 5:18-cV-01260-F Document 1-2 Filed 12/28/18 Page 3 of 7

S_TATEMEH § OF FACT§
The Det`endant is an employer under the Fair Labor Standards Act (FLSA) in that it

is a company that builds residential homes in Olclahoma, Missouri and lowe and has
at least Eve hundred thousand dollars ($500,000) in annual gross revenue

The Plaintiff became employed Witl:l the Defendant around May 4, 201 8.

The Plaintiffwas hired under the job position as Sales Coordinator/Sales Executive.
The Plaintiff was not a supervisor and vvas entitled to both minimum Wages and
overtime Wages under the FLSA.

Tlie Plaintiff Was qualified for herjob and performed satisfactorily

The Defenda:nt also employed other Sales Coordinators/Sales Executives Who were
entitled to minimum and overtime Wages under the Fair Labor Standards Act.
Around May 4, 2018, the Plaintiff and the Defendant entered into a contractual
agreement Whicll provided that Defendant Would pay the Plaintiff a base salary of
twenty four thousand dollars ($24,000) per year.

Thereafter the Defendant also promised to pay the Plaintiff commissions of 1.5% on
properties sold by the Plaintift`, in addition to her base salary

Although the Plaintiff and Det`endant maintained a Written contractual agreement
regarding the amount of her base salary, the Plaintiff Was at all times an at-Will
employee

I)uring multiple Weeks other employment, including in luly, August and September
2,018,7 the Plaintiff Worl<ed in excess of forty (40) hours per Week.

During these periods, the Defendant did not pay the Plaintift` any Wages earned,
including the Wages agreed upon in the Wn'tten and verbal contract, minimum Wages

~2_

16.

l7.

lS.

19.

20.
21.

22.

23.

24.

Case 5:18-cV-01260-F Document 1-2 Filed 12/28/18 Page 4 of 7

and/or overtime Wages.

Defendant did not pay the Plaintiff commissions eamed, including commissions on
properties Plaintiff sold between July and September 2018.

In addition to the Plaintiff, there are at least ten current and/or former Sales
Coordinators/Sales Executives vvho have Worlced for the Defendant during the
preceding three years and earned Wages which the Defendant has refused to pay.
Around Septemher 12, 2018, the Plaintiff complained to the Defendant that Defendant
vvas violating the law by failing to pay Plaintit`f her wages.' ` ' `

Defendant terminated the Plaintiff’s employment around September 28, 2018.

’l`he stated reason Was that the Plaintiff’s job perfonnance.

The Defendant’s claimed justification for terminating the Plaintiff is untrue for
several reasons, including that Plaintifi’ s performance Was on par and/or better than
other similarly situated employees and that Plaintifi‘ s supervisors (including Marty
Vevea, Division President) had recently praised her job performance

As a direct result of the Plaintiff’s termination, she has suffered, and continues to
suffer, wage loss (including back, present and front pay along with the value of
benefits associated With such Wages) and emotional distress/dignitary harm damages
including Wony, ti'ustration, amdety and similar unpleasant emotions

At the least, signiiicant factors in the decision to terminate the Plaintiff’ s employment
include her complaints of unpaid Wages and Det`endant’s violations of vvage laws.
Aner Plaintift"s tennmation,~ the Defendant offered her a “Severance Agreement and

Release” Which purports to require Plaintiff to release claims for, and entitlement to,

her earned Wages, including minimum and overtime Wages.

_3_

25.

26.

27.

28.

29.

30.

31.

32.

33'.

Case 5:18-cV-01260-F Document 1-2 Filed 12/28/18 Page 5 of 7

COUNT I
Plaintiff incorporates the above statements and further aileges:
Failure to pay wages (including minimum and overtime Wages) and retaliation after
Plaintift` compiained of unpaid Wages, violates the FLSA.
Under this Count, the Plaintiff is entitled to her Wages loss (including back, present
and front pay along With the value of benefits associated with such wages) and
liquidated damages
Plaintiff is also entitled to an award of attorney fees and costs.

QQ__UM_I_I_
Plaintiff incorporates the above statements and further alleges:
Failure to pay agreed upon Wages violates the Oklahoma Protection of Labor Act.
Under this Count, the Plaintiff is entitled to her wages loss and an equal amount of
liquidated damages
Plaintiff is also entitied to an award of attorney fees and costs.

COUN III
Piaintiff incorporates the above statements and iiirther alleges:
Failure to pay agreed upon Wages violates Plaintiff’ s contractual agreements With the
Defendant.
Under this Count, the Plaintiff is entitied to her agreed upon Wages and liquidated
damages .
Plaintii`f is also entitled to an award of attorney fees and costs.

COUNT IV

Plaintiff incorporates the above statements and further alleges:

_4-

34.

35.

36.

37.

38.

39.

4-0.

Case 5:18-cV-01260-F Document 1-2 Filed 12/28/18 Page 6 of 7

Terminating the Plaintiff in retaliation for complaining of unpaid wages violates
Oklahoma’s clearly established public policy as set out in 40 Olcla. St. § 165.1, et seq.
and Reynolds v. Awmce Alarms, Inc., 232 P.3d 907 (2009) (protecting employees
who report unpaid wages and assert their right to payment for wages earned).
Under this Count, the Plaintiff is entitled to her wage loss (including back, present and
dent pay along with the value ofbeuetits associated with such wages) and emotional
distress/dignitary harm damages
Because the Det`endant’s conduct was willful or, at the least, in reckless disregard of
Plaintiff’s rights, the Plaintiff is entitled to an award of punitive damages

CLASS CERT]FICATIGB
The actions described constitutes an illegal policy and/or procedure of non~payrnent
ofwages, including minimum and/or overtime wages, as prohibited by the FLSA and
OPLA.
Because the Plaintiff’s injuries arise from an unlawful policy and/or procedure,
Plaintiff should, upon discovery of the identity of the similarly situated employees,
be entitled to a certification of a class of injured employees entitled to such relief.
There are, to Plaintiff’s knowledge at least ten to fifty employees who would be
subject to the same unlawful policies and procedures and who have suffered the same
injury as Plaintiff (non~payment ofwages) with the only distinction being the amount
of injury each suffered
Tlie class is specifically knowable md'defmed as it consists of current and fenner
employees of the Defendant who, like Plaintiff, were not paid their wages earned

(including mmimtun and overtime wages) and which were owed to.them.

,.5.

41.

42.

43.

44.

Case 5:18-cV-01260-F Document 1-2 Filed 12/28/18 Page 7 of 7

The class is sufficiently numerous that it is impractical to name each member of the
class individually and such that a class action is the most economical, expeditious and
just Way of managing this claim.

Tliere are questions of law or fact common to the class, including Whether the
employees Were denied overtime wages in violation of the FLSA and OPLA.
Plaintiff Fcreman, as the class representative, shares the same questions of law and
fact With other class members and Will fairly and adequately protect the interests of
the class.

The only factual matter different between the collective plaintiffs Would be the
amount of Wages lost and damages owed.

WHEREFORE, Plaintiff prays that she be granted judgment in her favor and against

the Defendant on her claims and that this Court grant the Plaintiff and the class all available

compensatory damages, liquidated damages, pre-and postjudgment interests, costs,

attorneys’ fees and any other legal or equitable relief allowed by lavv.

RESPECTFULLY SUBMITTED THIS 17"* DAY OF OCTOBER, 2018.

HAI\NONS, G WEN %HURST&.ASSOC

Mark E. I-lammous, OBA 'No. §7¥'“
Amber L. I'lurst, OBA No. 21231
Kristin E. Richards, OBA No. 33255
325 Dean A. McGee Avenue
Oklahoma City, Oklahoma 73102
Telephone: (405) 23 5-6100
Facsimile: (405) 235-61 ll
mark@hammonslaw.com ~
amber@hammonslaw.com
kristin@hannnonslaw.com
ATTORNEY LIEN CLAIMED
Attorneysfor Plaintz'jj’

_5_

